UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROY LANCE WARE,

                     Plaintiff,
                                                 16 Civ. 8067 (LAP)
     - against -
                                                 MEMORANDUM   &   ORDER
L-3 VERTEX AEROSPACE, LLC et al.,

                     Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff Roy Lance Ware ("Ware") brings this case against

his former employers, Vertex Aerospace, LLC, L-3 Communications

Integrated Systems, LP, and L-3 Communications Holdings, Inc.

(together, "L-3" or "Defendants")      1   under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 1981 ("Title VII"), the New York

State Human Rights Law ("NYSHRL"), and the New York City Human

Rights Law ("NYCHRL").   Ware claims that L-3 discriminated

against him on the basis of race, retaliated against him for

complaining about discrimination, subjected him to a hostile

work environment, and rejected applications he submitted for

multiple positions at L-3 for improper reasons.          Defendants now

move for summary judgment under Federal Rule of Civil Procedure


1    Although Defendants aver that they are separate corporate
entities, Ware contends that they all employed him. (Defendants'
Rule 56.l Statement, dated May 10, 2019 ("Def. 56.1 St.") [dkt.
no. 117] ~ 2; Plaintiff's Rule 56.1 Counter-Statement, dated
July 9, 2019 ("Pl. 56.1 St.") [dkt. no. 136] ~ 2.)


                                   1
56.         (Notice of Defendants' Motion for Summary Judgment, dated

May 10, 2019 [dkt. no. 116] .)                 For the reasons explained below,

Defendants' motion is GRANTED.

      I .     Background

            During the timeframe at issue, L-3 provided aircraft

maintenance and repair services for the U.S. government in

Afghanistan.         (Def. 56.1 St.   '!['I[    3-4.)          Until September 2013,

Ware, an African-American man, was a supply technician in

Shindand, Afghanistan for a defense contracting firm that shared

a storage warehouse with L-3.                  (Id.   '!['I[   12-13.)    When L-3's

distribution manager for the Shindand site announced retirement

plans, L-3 hired Ware to fill the open position.                            (Id.   '!['I[   14-

2 6.)        In November 2013, Ware completed orientation training in

Mississippi and reported to Afghanistan to begin working as a

distribution manager for L-3.                  (Id.   '!['I[   29, 37.)

            Discriminatory Treatment.           Ware submitted a declaration

walking through various instances of discrimination he claims to

have faced while working for L-3, including the following:

      •     At orientation, L-3 employees including Todd Jardee -- one of
            the L-3 supervisors involved in hiring Ware--"were cold and
            distant" to Ware, which Ware attributed to the fact that he
            was African American.  (Declaration of Roy Lance Ware,
            dated July 8, 2019 ("Ware Deel.") [dkt. no. 134] '!['I[ 16-19.)




                                                2
  •   Jardee required Ware to stay at orientation longer than
      white trainees in order to watch a hazmat video, even
      though Ware was already certified in hazmat.  (Id. ~~ 23-
      38.) Ware notes that he was the only supervisor at
      orientation; the other trainees who left early were
      mechanics.   (Id. ~ 9; Def. 56.1 St. ~ 31.)

  •   Felicia Taylor, an African-American woman who served as
      Jardee's administrative assistant, advised Ware not to
      request additional time off before departing for
      Afghanistan, which Ware interpreted to mean that as an
      African American, he would not be permitted the same leave
      time afforded to white employees.   (Ware Deel. ~~ 45-49.)

  •   When a shipment failed to arrive at the L-3 warehouse, an
      L-3 manager accused Ware of stealing the shipment.  (Id.
      ~~ 76-82.)  Ware believed he would not have been so accused
      had he not been a minority.   (Id. ~ 81.)

  •   When Ware requested to take time off, managers including
      Jardee hassled him before letting him go.  (Id. ~~ 83-90.)
      Ware does not believe that white employees faced the same
      push back he received.   (Id. ~ 86.)

  •   Giving virtually no specifics, Ware notes that he observed
      or heard about L-3 treating minority employees unfairly,
      plotting to "get rid of" them, disciplining them when white
      employees got off scot-free for similar conduct, and
      retaliating against them for complaining of discrimination.
      (Id. ~~ 104-05, 108-09, 149, 113-15.)

  •   When Ware tried to defend Jason Allen, another African-
      American employee, after Allen was reprimanded, a white
      supervisor told Ware that Allen was the one who "was
      prejudiced" because he "doesn't like white men to boss him
      around."  (Id.~~ 106-12.) 2



     Ware also submitted a declaration from Allen in which Allen
recounted, among other things, feeling that managers were
dismissive to him but friendly to white employees, that managers
"seemed prejudiced," that L-3' s decision to keep Ware at
                             footnote continued on next page.
                                 3
      Retaliatory Treatment.     Ware's declaration also describes

instances where he and other minority employees complained about

discriminatory treatment at L-3, including the following:

  •   When Ware complained to one supervisor that minority
      employees felt discriminated against, the supervisor became
      "angry and resentful."      (Id. '!I'll 117-22.)    The supervisor
      ultimately convened a meeting to let employees air their
      grievances, but he ran the meeting in an aggressive manner
      that discouraged minority employees from speaking freely.
       (Id. '!I'll 123-28.) After the meeting, Ware told a group of
      supervisors that the minority employees were afraid to
      speak up, and one white manager said that the employees
      were "cowards" and "problem kids."          (Id. '!I'll 129-32.)

  •   Ware described unspecified examples of discriminatory
      conduct to Jon Scoggins, who Ware believed was an "EEOC
      guy" investigating discrimination.      (Id. '!I'll 133-46.)
      Scoggins did not include Ware's and other L-3 employees'
      complaints of discrimination in the report he prepared at
      the close of the investigation and told Ware the minority
      employees were the "problem" and a "bunch of babies."           (Id.
      'II 141.) After the investigation, Jardee treated Ware
      "worse than ever," which Ware attributes, on information
      and belief, to Jardee's being angry that Ware had reported
      discrimination.    (Id. 'II 145.)  L-3 contends that the
      investigation involved allegations that an L-3 manager
      verbally abused and threatened employees, not allegations
      of discrimination, and that there is no evidence that any
      employees, including Ware, reported discrimination in the
      course of the investigation.      (Def. 56.1 St. '!I'll 51-70.)

  •   After hearing a report that Jardee was plotting to fire
      him, Ware called Jardee and said he was being treated
      unfairly for discriminatory reasons and that he was forced
      to justify managerial decisions that went unquestioned when
      made by white managers.  (Ware Deel. '!I'll 151-53.) Ware also
      told Jardee that other employees felt that they were

      . footnote continued from previous page
orientation longer than others seemed "to be a result of
racism," and that one employee told Allen he had heard L-3
supervisors using "the N-word about African-American employees."
(Declaration of Jason Allen, dated July 3, 2019 ("Allen Deel.")
[dkt. no. 135].)
                                     4
     targets of discrimination, and Jardee replied that Ware was
     being "too easy" on minority employees.    (Id. '!['I[ 155-56.)
     Jardee disputes that Ware complained of discrimination
     during the phone call in question.   (Def. 56.1 St. 'I[ 124.)

     Credit Card Misuse and End of Ware's Employment.                                          In

December 2014, Ware left Afghanistan on vacation to the United

States.     (Id.   '!['I[   84-91.)       In the course of tracking down how

Ware booked his flight home, Felicia Taylor pulled Ware's

corporate credit card records and noticed a charge for $815.35

at a jewelry store.              (Id.     '!['I[   93-101.)          L-3's written corporate

credit card policy prohibits employees from using the company

card for personal expenditures and states that misuse can result

in various forms of disciplinary action.                                  (Id.   'I[   104.)     In his

declaration, Ware avers that despite L-3's policy, employees

"were repeatedly told that [they] could use [their] credit card

for personal items as long as [they] paid off the balance within

60 days."     (Ware Deel.          'I[   173.)

     Jardee learned about the credit card misuse and informed

Abel Vela, an employee in L-3's human resources department.

Vela told Jardee that HR would look into it, and Jardee e-mailed

Ware informing him that the credit card issue was under

investigation.              (Def. 56.l St.           'I[       105-09.)   A few days later,

Vela e-mailed Jardee advising that HR decided to cancel Ware's

credit card privileges and suspend him for 3 days.                                        (Id.      'I[   111.)




                                                           5
       Following the e-mail from Vela, Jardee spoke to Ware over

the phone.       (Id.'![113.)    Jardee testified at his deposition

that he informed Ware of the forthcoming suspension and, in

response, Ware told Jardee that he felt discriminated against

and was resigning.        (Id. '![ 114.)       Ware disputes Jardee's account

of the call, claiming that he never resigned and that Jardee

told Ware he had not been permitted to leave Afghanistan when he

did and that Ware would face repercussions.               (Ware Deel. '!['![ 174-

79.)    After the call, Jardee sent Ware an e-mail confirming

Ware's resignation from L-3; Ware replied stating that he would

be seeking legal counsel.         (Def. 56.l St. '![ 118.)      Ware

testified that he did not know exactly how his employment ended

but he believed he had been terminated for discriminatory and

retaliatory reasons.        (Id. '![ 121; Ware Deel. '!['![ 181-84.)

       Applications for Other Positions at L-3.             A few months

after his employment ended, Ware applied for dozens of other

jobs at L-3, ranging from janitor to intelligence support

specialist.       (Def. 56.1 St. '!['![ 131-76)      Nobody at L-3 asked

Jardee about Ware with respect to any of those job applications.

(Id. '![ 133.)    L-3 used a job application tracking system that

gave its recruiters no access to race or ethnicity information

about an applicant when reviewing his application.                (Id.'![134.)

Many of the positions to which Ware applied were cancelled or

filled before L-3's recruiters had completed reviewing Ware's

                                           6
application.        (Id.   ~~   136, 139.)        Defendants rejected Ware's

applications for the remaining jobs because Ware did not have

the basic qualifications, including having certain licenses and

security clearances.             (Id.   ~~   140-76.)   Ware avers that some of

those qualifications were not needed to perform the jobs in

question and that he had relevant experience for each role.

(Ware Deel.    ~~   186-200.)

  II.   Legal Standard

     Federal Rule of Civil Procedure 56(a) provides that a

"court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law."                   "The movant

bears the burden of demonstrating the absence of a genuine

dispute of fact,                . and, to award summary judgment, the court

must be able to find after drawing all reasonable inferences in

favor of a non-movant that no reasonable trier of fact could

find in favor of that party."                Palmer/Kane LLC v. Rosen Book

Works LLC, 204 F. Supp. 3d 565, 568 (S.D.N.Y. 2016)                  (citation

and internal quotation marks omitted). When the nonmovant bears

the burden of proof on an issue, "the moving party may simply

point out the absence of evidence to support the nonmoving

party's case."       Nora Beverage, Inc. v. Perrier Grp. Of Am.,

Inc., 164 F.3d 736, 742 (2d Cir. 1998)                  (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986)).

                                              7
     When ruling on a motion for summary judgment, the Court

must "resolve all ambiguities, and credit all factual inferences

that could rationally be drawn, in favor of the party opposing

summary judgment."    Cifra v. Gen. Elec. Co., 252 F.3d 205, 216

(2d Cir. 2001).    The plaintiff cannot avoid summary judgment

simply by relying on "conclusory statements, conjecture or

speculation,"     Gross v. Nat'l Broad. Co., 232 F. Supp. 2d 58, 67

(S.D.N.Y. 2002), and must instead offer "concrete particulars."

Meiri v. Dacon, 759 F.2d 989, 998 (2d Cir. 1985)    ("To allow a

party to defeat a motion for summary judgment by offering purely

conclusory allegations of discrimination        . would necessitate

a trial in all Title VII cases.").

     Courts "must be cautious in granting summary judgment in

employment discrimination cases because 'the ultimate issue to

be resolved in such cases is the employer's intent, an issue not

particularly suited to summary adjudication.'"     White v.

Pacifica Found., 973 F. Supp. 2d 363, 372-73 (S.D.N.Y. 2013)

(quoting Eastmer v. Williamsville Cent. Sch. Dist., 977 F. Supp.

207, 212 (W.D.N.Y. 1997)).     Notwithstanding the need for

caution, it is well settled that "summary judgment may be

appropriate even in the fact-intensive context of discrimination

cases" and that "the salutary purposes of summary judgment --

avoiding protracted, expensive and harassing trials--apply no

less to discrimination cases than to other areas of litigation."

                                   8
Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d

Cir. 2001)    (citation and internal quotation marks omitted).     To

withstand summary judgment, an employment discrimination

plaintiff "must do more than simply show that there is some

metaphysical doubt as to the material facts" -- he "must come

forth with evidence sufficient to allow a reasonable jury to

find his favor."     Brown v. Henderson, 257 F.3d 246, 252 (2d Cir.

2001)    (citation and internal quotation marks omitted).

  III. Discussion

        Ware asserts claims under Title VII, the NYSHRL, and the

NYCHRL for unlawful discrimination, retaliation, hostile work

environment, and failure to hire. 3       The Court grants Defendants'

motion for summary judgment on all claims.

          a. Defendants Are Entitled to Summary Judgment on Ware's
             Discrimination Claims

              i.   Title VII and NYSHRL

        Courts in this Circuit analyze race discrimination claims

under federal and New York State law using a three-step burden

shifting framework.      Vivenzio v. City of Syracuse, 611 F.3d 98,

106 (2d Cir. 2010).      At the first step, the plaintiff bears the

burden of establishing a prima facie case of discrimination by




'    Ware initially brought a claim under the False Claims Act
but has since withdrawn it.  (See Plaintiff's Memorandum of Law
in Opposition to Defendants' Motion for Summary Judgment, dated
July 9, 2019 ("Opp.") [dkt. no. 133] at 1 n.1.)
                                    9
showing that (1) he belongs to a protected class;     (2) his job

performance was satisfactory;   (3) he suffered an adverse

employment action; and (4) the adverse action occurred under

circumstances giving rise to an inference of race

discrimination.   See id.   If the plaintiff makes a prima facie

showing, the burden shifts to the employer to show a legitimate,

non-discriminatory reason for the adverse action.        Assue v. UPS,

Inc., No. 16 Civ. 7629 (CS), 2018 WL 3849843, at *11 (S.D.N.Y.

Aug. 13, 2018).   Finally, if the employer provides a legitimate,

nondiscriminatory reason, the burden returns to the plaintiff to

show that the proffered reason "was not its true reason but

rather a pretext for unlawful discrimination.n     Id.

                  1. Prima Facie Case

     Ware has not shown that he suffered an adverse employment

action under circumstances giving rise to an inference of

discrimination.   An adverse employment action is a       "'materially

adverse change' in the terms and conditions of employment.n

Galabya v. New York City Bd. Of Educ., 202 F.3d 636, 640 (2d

Cir. 2000).   "Examples of materially adverse changes include

termination of employment, a demotion evidenced by a decrease in

wage or salary, a less distinguished title, a material loss of

benefits, significantly diminished material responsibilities, or

other indices unique to a particular situation.n      Terry v.




                                 10
Ashcroft, 336 F.3d 128, 138 (2d Cir. 2003)       (alteration omitted)

(quoting Galabaya, 202 F.3d at 640).

     Ware contends that he suffered an adverse action by having

his employment terminated. 4   (Opp. at 4-5.)     The evidence shows,

however, that Ware was not terminated and instead resigned.

E-mails reflect that after Ware's credit card misuse came to

light, Jardee conferred within the company about the

disciplinary response, and an HR director advised him that "[w]e

need to suspend [Ware] for 3-days without pay" and that Ware had

lost his credit card privileges.        (Def. 56.1 St. !! 108, 111.)

Jardee testified that he then spoke to Ware over the phone

informing him of the forthcoming disciplinary actions and that

Ware told Jardee that he "quit." (Id.!! 113-14.)          Taylor

testified that she walked into Jardee's office right after the

call ended, and Jardee told her that Plaintiff quit.         (Id.

! 115.)   Jardee then sent Ware an e-mail stating "Per our recent

telephone conversation on December 22 we accept your resignation

of employment effective immediately."        (Id.!118.)     In his

response, Ware did not question the statement about resigning

and instead stated, "Yes you will here [sic] from my lawyer soon

Todd for your discrimination and unethical treatment towards



4     Ware also argues that the hostile work environment he
endured constitutes an adverse employment action.   (Opp. at 4
n.3.)  The Court addresses the hostile work environment claim in
a separate section of this order.   (See, infra, Section III.c.)
                                   11
me."    (Id.)    Additional evidence corroborates that Ware resigned

on the December 22 call.       (See id. 11 116-17, 19.)

       Although Ware testified and submitted a declaration stating

that he did not quit (see, e.g., Pl. 56.1 St. 11 114, 121, 200),

nothing else in the record supports his position, and his

statements alone are insufficient to create a genuine fact issue

given the weight of the countervailing evidence.          See Deebs v.

Alstom Transp., Inc., 346 Fed. App'x 654, 656 (2d Cir. 2009)

(affirming summary judgment against plaintiffs when they relied

"almost exclusively on their own deposition testimony" and "made

no attempt.        . to square their own speculative, and

subjective, testimony with the hard evidence").       The Court

therefore concludes that Ware did not suffer an adverse

employment action on the basis of his purported termination.

       Nor has Ware adduced sufficient evidence for rational

jurors to find that discriminatory intent drove Defendants'

actions.     "No one particular type of proof is required to show

that the adverse employment action occurred under circumstances

giving rise to an inference of discrimination."           Ellis v.

Century 21 Dep't Stores, 975 F. Supp. 2d 244, 271 (E.D.N.Y.

Sept. 28, 2013)      (quoting Ofoedu v. St. Francis Hosp.    &   Med.

Ctr., No. 04 Civ. 1707, 2006 WL 2642415, at *14       (D. Conn. Sept.

13, 2006))      (brackets omitted).   The standard is a "flexible one

that can be satisfied differently in differing factual

                                      12
scenarios."   Howard v. MTA Metro-N. Commuter R.R., 866 F. Supp.

2d 196, 204 (S.D.N.Y. Nov. 7, 2011)   (quoting Chertkova v. Conn.

Gen. Life Ins. Co., 92 F.3d 81, 91 (2d Cir. 1996)).

     Ware argues that Defendants treated him worse than his

white counterparts (Opp. at 7), but the evidence he cites

consists almost exclusively of statements in his declaration

that are vague and conclusory, 5 speculative, and based on

"information and belief" 6 or inadmissible hearsay, 7 none of which


5      See, e.g., Ware Deel. '11 14 ("it is now obvious to me that
L-3 does not like African-American employees to have leadership
positions"); 'll'll 17-19 (stating that L-3 managers were "cold and
distant" to Ware and "that the coldness was because [he] was
African-American"); '11 104 ("Supervisors regularly and blatantly
plotted 'to get rid of' minority employees, screamed and yelled
at them, and disciplined them for actions which they did not
discipline Caucasian employees for."); '11 105 ("I regularly
witnessed minority employees being written up for bogus
allegations, and witnessed them being retaliated against after
they complained about discrimination."); see also Allen Deel.
'11 5 (L-3 managers "were extremely dismissive of me, but friendly
to my Caucasian counterparts"); '11 9 (L-3 managers' conduct
"appeared to me to be the result of racism").
6    See, e.g., Ware Deel. '11 6 ("I believe that, due to my skin
color, I would not have been hired for the role if L-3 had not
been in such a desperate situation to fill the role."); '11 44
("Upon information and belief, I would not have been required to
do Hazmat training even though I was already certified in
Hazmat, or to stay longer at all, if I were not African-
American."); '11 86 ("Upon information and belief, Caucasian
employees were not given a hard time about taking their
leave."); '11 114 ("Upon information and belief, [other] L-3
minority employees .     . suffered similar adverse treatment,
including being written up for bogus infractions, threatened
with termination and baselessly demoted or transferred.").
7    See, e.g., Ware Deel. '11 97 ("Supervisor Clark soon called
me back and reported that .     . none of the white employees had
                             footnote continued on next page

                                 13
is sufficient to survive a summary judgment motion.       See Whitley

v. Montefiore Med. Grp., No. 13 Civ. 4126 (LTS), 2016 WL

1267788, at *8    (S.D.N.Y. Mar. 30, 2016)   ("conclusory deposition

testimony in which [plaintiff] makes generalized complaints of

bias" was not enough to withstand summary judgment); Goenaga v.

March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir.

1995)    ( summary judgment motion will not be denied merely "on the

basis of conjecture or surmise")    (citation omitted); Patterson

v. County of Oneida, N.Y., 375 F.3d 206, 219 (2d Cir. 2004)

(inadmissible hearsay assertions in affidavits are "insufficient

to create a genuine issue for trial").       Taken as a whole, Ware's

evidence of discriminatory intent is far too thin to create a

genuine issue of material fact necessitating a trial.

                    2. Legitimate, Non-Discriminatory Reason for
                       Purported Adverse Employment Action

        Even if Ware had established a prima facie case, Defendants

provided a legitimate, non-discriminatory reason for suspending

him: Ware charged an $800 personal expenditure at a jewelry

store to his corporate credit card, which L-3's written




    . footnote continued from previous page
been docked for their leave time but that all four of the
African-American employees had been docked"); '.ll 115 (one
employee "reported that he was treated hostilely and looked down
upon because he was friends with, and attended church with, an
African-American man"); Allen Deel. '.ll 15 ("Eduardo Guerrera
reported that he often heard Defendants' supervisors use the N-
word about African-American employees.")
                                   14
corporate credit card policy clearly prohibits.      (Def. 56.1 St.

11 101-04, 106.)    The burden therefore shifts back to Ware to

show that Defendants' proffered explanation is simply a pretext

for discrimination.    Assue v. UPS, Inc., No. 16 Civ. 7629 (CS),

2018 WL 3849843, at *11 (S.D.N.Y. Aug. 13, 2018).     The Court

concludes that Ware has not adduced sufficient evidence on this

point to withstand summary judgment.

        In making his pretext arguments, Ware does not dispute the

$800 charge or that L-3's written card policy prohibits using

company cards for personal purchases.     (See Pl. 56.1 St. 1 101,

104.)     Instead, citing only his declaration, Ware contends that

he was "repeatedly" told by unspecified persons on unspecified

occasions that L-3 employees could use corporate cards for

personal purchases as long as they paid the balance within 60

days.     (Pl. 56.1 St. 1 102; Ware Deel. 1 173.)   But Ware gives

no further evidentiary support for this claim, and the Court

finds that his uncorroborated declaration does not create a fact

question on whether his credit card use violated company policy.

See Plotzker v. Kips Bay Endoscopy Ctr., LLC, 12 Civ. 9255

(GED), 2017 WL 4326061, at *7 (S.D.N.Y. Sept. 8, 2017)     (granting

summary judgment when plaintiff's allegations were "premised

solely on his own contentions, contradicted and unsupported by

direct or circumstantial evidence").




                                  15
    Ware's other arguments are equally unavailing.            For

example, he contends that pretext is suggested by L-3

representatives' purportedly conflicting testimony on how they

discovered the credit card misuse, with Felicia Taylor

testifying that she became aware of it through L-3's Shared

Services department and Jardee testifying that he was notified

by L-3's travel department.          (Opp. 9-10.)   To whatever extent

there are inconsistencies in the record on this point, they are

not material and nowhere near the level that might lead a

reasonable juror to question Defendants' proffered reason for

disciplining Ware.         See Williams v. Regus Mgmt. Grp., LLC, 836

F. Supp. 2d 159, 174-75 (S.D.N.Y. 2011)         ("(T]o raise an issue of

fact that is sufficiently material to defeat a motion for

summary judgment, a plaintiff must produce not simply some

evidence, but enough evidence to support a rational finding that

the defendant's explanation for the adverse action is actually a

pretext to disguise discrimination." (emphasis in original)).

               ii.   NYCHRL

        "The New York City Human Rights Law was intended to be more

protective than the state and federal counterpart."            Pryor v.

Jaffe    &   Asher, LLP,    992 F. Supp. 2d 252, 257   (S.D.N.Y. 2014)

(quoting Bermudez v. City of New York, 783 F. Supp. 2d 560, 579

(S.D.N.Y. 2011)).          Under the NYCHRL, "the plaintiff need only

show differential treatment--that (he] is treated less well--

                                       16
because of a discriminatory intent."     Mihalik v. Credit Agricole

Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d Cir. 2013)

(citation and internal quotation marks omitted).     "[T]he

challenged conduct need not even be tangible (like hiring or

firing)."   Id.   (citation and internal quotation marks omitted).

     As the Court found with respect to Ware's Title VII and

NYSHRL claims, there is insufficient evidence for reasonable

jurors to conclude that Defendants acted with discriminatory

intent, even in the context of the broader protections afforded

by the NYCHRL.    The record reflects that Jardee may have been a

difficult person to work under, but nothing besides conclusory,

speculative, or inadmissible evidence supports a finding that he

or anyone else at L-3 treated Ware worse because of his race.

(See supra, section III.a.i.1.)     The Court therefore grants L-3

summary judgment on the NYCHRL claim.

       b. Defendants Are Entitled to Summary Judgment on the
          Retaliation Claims

             i.   Title VII and NYSHRL

     Courts analyze retaliation claims under Title VII and the

NYSHRL using the same burden shifting framework applied to

discrimination claims.     See Westbrook v. City Univ. of N.Y.,   591

F. Supp. 2d 207, 233 (E.D.N.Y. 2008).     At the prima facie stage,

the plaintiff must show that:    (1) he engaged in a protected

activity;   (2) the employer was aware of the protected activity;



                                  17
(3) the plaintiff suffered an adverse employment action; and (4)

a causal connection exists between the plaintiff's protected

activity and the adverse action.        Id.   If the plaintiff meets

its prima facie burden, the employer must then articulate a

legitimate, non-retaliatory reason for the adverse action, and

if it does, the burden shifts back to the plaintiff to show that

the proffered reason was pretext for retaliation.          D'Andrea v.

Nielson, 765 Fed. Appx. 602, 605 (2d Cir. 2019)         (citing Zann

Kwan v. Andalex Grp. LLC, 737 F.3d 834, 843 (2d Cir. 2013)).

     Defendants are entitled to summary judgment on Ware's

retaliation claims because no rational juror could find that he

suffered an adverse employment action.         The "adverse employment

action" concept is broader in the context of retaliation than it

is in the context of discrimination.          Schultz v. Congregation

Shearith Israel of City of N.Y., 867 F.3d 298, 309 (2d Cir.

2017).   To constitute an adverse employment action in the

retaliation context, "the employer's conduct must be harmful to

the point that it could well dissuade a reasonable worker from

making or supporting a charge of discrimination."          Id.

(quotations, alterations, and citation omitted).

     Ware claims that Defendants took three adverse actions

against him.   (Opp. at 18.)   First, he contends that after he

first called Jardee complaining about discrimination, Jardee

started investigating his expense reports to find a basis for

                                   18
disciplining him.     Ware seems to be referencing a September 30,

2014 e-mail Jardee sent expressing disappointment that Ware

tried to claim expenses L-3 did not cover and telling Ware that

Jardee would send a revised expense report.      (See Declaration of

Gabrielle Vinci, dated July 9, 2019 [dkt. no. 132], Ex. S.)

This incident did not cause Ware any harm that might dissuade an

employee from reporting discrimination.      See Tepperwien v.

Entergy Nuclear Operations, Inc., 663 F.3d 556, 568 (2d Cir.

2011)    ("Actions that 'are trivial harms' -- i.e.,   'those petty

slights or minor annoyances that often take place at work and

that all employees experience' -- are not materially adverse."

(citation and internal quotation marks omitted)).

        Second, Ware contends that following additional complaints

of discrimination, Jardee "instigated a campaign to find some

basis to terminate Ware's contract prematurely."        (Opp. at 18 . )

Here, Ware points to e-mails showing internal confusion and

inquiries at L-3 regarding Ware's departure from Afghanistan in

December 2014 and the eventual discovery of Ware's corporate

credit card misuse.     (See Pl. 56.l St. 11 237-42; Vinci Deel.

Exs. H, X-Z, BB-JJ.)     These e-mails themselves do not reflect

adverse actions, nor does Ware's planned suspension for credit

card misuse, as Ware quit before the suspension took effect.

See Chang v. City of N.Y. Dep't for the Aging, No. 11 Civ. 7062,

2012 WL 1188427, at *7 (S.D.N.Y. Apr. 10, 2012)        (dismissing

                                   19
retaliation claim when plaintiff "resigned before any suspension

or other potential adverse action was imposedll), report and

recommendation adopted, 2012 WL 2156800 (S.D.N.Y June 14, 2012)

     Even if the proposed suspension did constitute an adverse

employment action, Ware's claim would still fail because there

is insufficient evidence that his discrimination complaints were

causally linked to the suspension decision.    The record shows

that Felicia Taylor, who is also African American, uncovered the

credit card misuse and had never heard any complaints from Ware.

(Def 56.1 St. ]] 98-105, 125-26.)    Additionally, the directive

to suspend Ware came from a Human Resources officer who also

appears not to have been aware of any complaints from Ware.

(Id. ]] 106-12.)   Under these circumstances, the fact that

Jardee (who purportedly heard complaints from Ware) liaised with

Taylor and HR on the credit card issue and informed Ware of HR's

decision to suspend him is not enough to show causation.

      Finally, Ware contends that the termination of his

employment constituted an adverse action.     But as the Court

already held, the evidence establishes that Ware resigned and

was not terminated.   (See supra, section III.a.i.1.)

     The incidents Ware cites, considered separately and in

aggregate, could not lead a reasonable jury to conclude the L-

3's conduct likely would have dissuaded employees from reporting

racial discrimination.   Moreover, even if Ware had established

                                20
an adverse employment action and the other prima facie elements

for retaliation, the Court would nevertheless grant summary

judgment because Ware has not raised a triable issue that the

credit card infraction was a pretext for retaliation.

             ii.   NYCHRL

     To prove retaliation under the NYCHRL, the plaintiff must

show that:   (1) he engaged in a protected activity;   (2) his

employer was aware of the protected activity;     (3) he "suffered

an action that would be reasonably likely to deter a person from

engaging in the protected activity;" and (4) there is a causal

link between the protected activity and the adverse action.

Whitley v. Montefiore Med. Grp., 2016 WL 1267788, at *10

(S.D.N.Y. Mar. 30, 2016)     (quoting Roberts v. United Parcel

Serv., Inc., 2016 WL 4509994, at *21 (E.D.N.Y. July 27, 2015).

     For the same reasons articulated above, the Court finds

that Ware did not suffer an action that would deter a reasonable

employee from reporting discrimination.     As a result, the Court

grants summary judgment on the NYCHRL claim, as well.

       c. Defendants Are Entitled to Summary Judgment on the
          Hostile Work Environment Claims

              i.   Title VII and NYSHRL

     To prove a hostile work environment claim under federal and

New York State law, the evidence must show that the plaintiff's

workplace was "permeated with discriminatory intimidation,


                                   21
ridicule, and insult, that [was] sufficiently pervasive or

severe to alter the conditions of [his] employment and create an

abusive working environment."     Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993)    (quoting Meritor Savings Bank, FSB v.

Vinson, 477 U.S. 57. 65 (1986))    (addressing Title VII); see also

Bermudez v. City of N.Y., 783 F. Supp. 2d 560, 578 (S.D.N.Y.

2011)    (addressing Title VII and NYSHRL).   Even if the plaintiff

can establish a hostile environment, he cannot prevail absent

evidence that the hostility "was caused by [discriminatory]

animus."    Sullivan v. Newburgh Enlarged Sch. Dist., 281 F. Supp.

2d 689, 704 (S.D.N.Y. 2003).     "An environment that would be

equally harsh for all workers, or that arises from personal

animosity, is not actionable under the civil rights statutes."

Id.   (quoting Forts v. City of N.Y. Dep't of Corr., No. 00 Civ.

1716, 2003 WL 21279439, at *4 (S.D.N.Y. June 4, 2003).

        In opposing summary judgment on the hostile work

environment claim, Ware cites incidents of purported racism

along with evidence that, among other things: he was required to

stay at orientation longer than other employees; supervisors

were rude to him, did not shake his hand, and tried to diminish

his prior work experience; he was hassled about taking leave; he

was baselessly accused of theft; and he was told that his

managers were plotting against him.      (Opp. at 14-15; Pl. 56.1

St. 'll'll 28-32, 43-44, 121, 178, 219-36.)   Taken together, the

                                   22
incidents Ware recounts fail, as a matter of law, to establish

that he was exposed to hostility so pervasive or severe that it

altered the conditions of his employment.            See, e.g., Thomas v.

iStar Fin., Inc., 448 F. Supp. 2d 532, 534 (S.D.N.Y. 2006)

(employee failed to establish hostile work environment when,

among other things, his employer ignored his requests for more

efficient procedures, accused him of wrongdoing when items went

missing, and delayed his training).

       The hostile work environment claim fails for the separate

reason that Ware has not shown that any hostility he faced was

racially motivated.       For example, Ware contends that he was

forced to stay at training longer because of his race, but the

evidence supports no inference of racial animus and instead

indicates that Ware had to stay longer because he was a

supervisor while all the other trainees were mechanics.             (Def.

56.1 St.    ~   31; Ware Deel.   ~~   8-9.)   Similarly, Ware contends

that he was given a much harder time than white employees when

requesting time off, but the sole basis for that claim is an

"information and belief" allegation in Ware's declaration having

no further support in the record.             (See Opp. at 14; Ware Deel.

~   44.)   Ware also alludes to the other instances of racism the

Court already found overly conclusive, speculative, or based on

inadmissible hearsay.       (See Opp. at 14; supra section

III.a.i.1.)      The absence of evidence of racial animus compels

                                        23
summary judgment.   See Tolbert v. Smith, 790 F.3d 427, 439 (2d

Cir. 2015)   ("It is axiomatic that the plaintiff must also show

that the hostile conduct occurred because of a protected

characteristic.")   ( citation omitted) . 8

             i.   NYCHRL

     Under the NYCHRL's standard for a hostile work environment

claim, the "plaintiff must show that he or she was treated less

well because of a protected status."          Sandler v. Montefiore

Health Sys., Inc., 16 Civ. 2258 (JPO), 2018 WL 4636835, at *11

(S.D.N.Y. Sept. 27, 2018)    (quoting Forrester v. Corizon Health,

Inc., 278 F. Supp. 3d 618, 626 (E.D.N.Y. 2017)).          "In contrast

to state and federal law, the NYCHRL imposes liability for

harassing conduct even if that conduct does not qualify as

severe or pervasive, and questions of severity and pervasiveness

go only to the question of damages, not liability."          Id.



     Ware also appears to have asserted a claim for constructive
discharge, (see, e.g., First Amended Complaint, dated Nov. 30,
2017 [dkt. no. 50] ~1 21, 250-51), but he failed to oppose
summary judgment on that claim, and the Court therefore
dismisses it as abandoned.  Gaston v. City of New York, 851 F.
Supp. 2d 780, 796 (S.D.N.Y. 2012) (dismissing claims that
plaintiff did not address in opposing summary judgment motion).
Even if not deemed abandoned, the constructive discharge claim
necessarily fails based on the court's dismissal of the hostile
work environment claim, as the "constructive discharge standard
is higher than that for hostile work environment." See Lambert
v. Trump Int'l Hotel & Tower, 304 F. Supp. 3d 405, 427 (S.D.N.Y.
2018) (noting that "when an individual has failed to allege a
hostile work environment, his constructive discharge claim based
on those allegations must also fail") (citations and internal
quotation marks omitted).
                                   24
(citation and internal quotation marks omitted).    The Court

concludes that even under this more lenient standard, Defendants

are entitled to summary judgment on Ware's NYCHRL hostile work

environment claim because, as explained above, no reasonable

juror could conclude from the record that Ware suffered

differential treatment because of his race.

       d. Defendants Are Entitled to Summary Judgment on the
          Failure-to-Hire Claims

     Ware alleges that from May 2015 to July 2016, he applied

for multiple jobs at L-3 and was rejected or denied

consideration for discriminatory and retaliatory reasons.       The

Court will address the claims based on discrimination and

retaliation in turn.

            i .    Discriminatory Failure-to-Hire Claims

     Ware's discriminatory failure-to-hire claims under Title

VII and the NYSHRL require the same burden shifting analysis

discussed above.    Gaffney v. Dep't of Info. Tech. & Telecomms.,

536 F. Supp. 2d 445, 462-63 (S.D.N.Y. 2008).    At the prima facie

stage, the plaintiff must show that (1) he is a member of a

protected class;    (2) he was qualified and applied for a position

the defendants were seeking to fill;    (3) defendants rejected his

application; and (4) after plaintiff's rejection, the position

remained open and the defendants continued fielding applicants

with plaintiff's qualifications or offering the position to



                                  25
someone not in plaintiff's protected class.             Id. at 462.     The

key question is "whether circumstances could be reasonably read

as supporting an inference of discrimination.n             Id.

     Ware has failed to make a prima facie case for his

discriminatory failure-to-hire claims.             First, he does not

dispute that L-3's job application tracking system gave

recruiters no "access to age, gender, race and ethnicity

information of an applicant when they reviewed the application.n

(Pl. 56.1 St.   ~   134.)   Ware gives no other evidence indicating

that in connection with his post-resignation applications, he

submitted a photo or any other information revealing his race to

recruiters.     (See Reply Memorandum of Law in Further Support of

Defendant's Motion for Summary Judgment, dated Aug. 13, 2019

[dkt. no. 141] at 11-12.)       The absence of evidence that L-3's

recruiters knew Ware was African American is fatal to his

claims.   See Gass v. Evergreen Aviation Ground Logistics Enter.,

Inc., 07 Civ. 402 (ENV)      (RER), 2008 WL 11437035, at *4           (E.D.N. Y.

Oct. 15, 2008) ("It is axiomatic that there can be no disparate

treatment if the decision maker was unaware of plaintiff's race

at the time the adverse decision is made.n).

     Nor is there any evidence that Defendants continued seeking

applicants with Ware's qualifications or filled the open posts

with non-African-American candidates after rejecting Ware's

applications.       (See Opp. at 22.)        That, too, is fatal to his

                                        26
claims.   See Ghosh v. N.Y.C. Dep't of Health, 413 F. Supp. 2d

322, 336-37 (S.D.N.Y. 2006)    (granting summary judgment when

plaintiff "offered no evidence about who, if anyone, was hired

for the positions in question or whether [defendant) continued

to solicit applications of similar candidates after [plaintiff)

was rejected").   Because Ware failed to meet his prima facie

burden, the Court grants Defendants' motion for summary judgment

on the federal and state failure-to-hire claims.

     For similar reasons, the Court also grants summary judgment

on Ware's discriminatory failure-to-hire claim under the NYCHRL.

To prevail under the NYCHL, the plaintiff must show that he was

"treated less well at least in part because of a protected

trait."   Hughes v. Twenty-First Century Fox, Inc., 304 F. Supp.

3d. 429, 445 (S.D.N.Y. 2018)    (quoting Jablonski v. Special

Counsel, Inc., 16 Civ. 5243 (ALC), 2017 WL 4342120, at *5

(S.D.N.Y. Sept. 28, 2017)).    There is insufficient evidence for

reasonable jurors to conclude that race played any role in

Defendants' rejecting Ware's applications or that Ware received

worse treatment in the application process than non-African

Americans did.    The NYCHRL claim is therefore dismissed.

            i.    Retaliatory Failure-to-
                  Hire Claims

     Defendants are also entitled to summary judgment on Ware's

retaliatory failure-to-hire claims under Title VII, the NYSHRL,



                                  27
and the NYCHRL.     Prevailing on these claims requires

establishing, among other things, a causal connection between

plaintiff's discrimination complaints and the purportedly

retaliatory acts.     See Saji v. Nassau Univ. Med. Ctr., 724 F.

App'x 11, 14    (2d Cir. 2018)   (addressing Title VII and NYSHRL)

(summary order); Mingguo Cho v. City of New York, No. 11 Civ.

1658 (PAC)    (MHD), 2012 WL 4364492, at *6 (S.D.N.Y. Sept. 25,

2012)    (addressing NYSHRL and NYCHRL).   Here, there is no

evidence causally linking Ware's discrimination complaints to

his rejected job applications.      Although Ware argues that at

least Jardee knew of his complaints (Opp. at 23), he cites

nothing in the record remotely suggesting that the employees who

actually evaluated and rejected his applications were similarly

aware.    Without any evidence to that effect, there is no

question of material fact regarding causation, and the

retaliatory failure-to-hire claims must fail.       See, e.g., Murray

v. Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 270-71

(S.D.N.Y. 2007)    (granting summary judgment when plaintiff failed

to offer evidence that the individuals who terminated his

position knew of plaintiff's complaints).




                                    28
  IV.    Conclusion

     For the foregoing reasons, Defendants' motion for summary

judgment [dkt. no. 116) is GRANTED.      The Clerk of the Court is

directed to mark the action closed and deny all pending motions

as moot.



Dated:     New York, New York
           February   It',
                         2020




                             LORETTA A. PRESKA
                             Senior United States District Judge




                                   29
